            Case 1:20-cv-03076-APM Document 1 Filed 10/26/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

IBRAHEEM SAMIRAH, DDS

               Plaintiff,                                  Case No. _______________

       -against-

DISTRICT SMILES, PLLC, DR. MARYAM SEIFI,
WILLIAM POWELL, and NINA KIMMEL,

       Defendants.



                                  NOTICE OF REMOVAL

       Defendants DISTRICT SMILES, PLLC, DR. MARYAM SEIFI, WILLIAM POWELL,

and NINA KIMMEL (“Defendants”), pursuant to 28 U.S.C. §§ 1331, submit the following

Notice of Removal with respect to the above-captioned case, which was filed in the Superior

Court for the District of Columbia, Case No. 2020 CA 002808 B. In support of this Notice of

Removal, Defendants state the following:

                                           Background

       1.      On or about June 16, 2020, Plaintiff Ibraheem Samirah, DDS (“Plaintiff”)

commenced a civil action against Defendants by filing a Complaint in the Superior Court for the

District of Columbia, captioned Ibraheem Samirah, DDS v. District Smiles, PLLC, and Dr.

Maryam Seifi, and William Powell, and Nina Kimmel, Case No. 2020 CA 002808 B.

       2.      On October 6, 2020, Plaintiff served the Summons and Complaint on Defendants

via personal service. A true and correct copy of the Summons and Complaint, which constitutes

“all summons, pleadings, and orders” served upon Defendants in the state court action, is

attached as Exhibit 1. Because Defendants filed this Notice of Removal within thirty days of

service, this Notice of Removal is timely. See 28 U.S. § 1446(b).
             Case 1:20-cv-03076-APM Document 1 Filed 10/26/20 Page 2 of 3




        3.      Plaintiff alleges various claims against Defendants, including discrimination and

retaliation in violation of 28 U.S.C. § 1981, discrimination based on race, sex, and religion and

retaliation in violation of the District of Columbia Human Rights Act, failure to pay wages and

retaliation in violation of the District of Columbia Wage Payment and Collection Law (D.C.

Code § 32-1301, et seq.), and breach of contract.

I.      This Case is Removable Based Upon Federal Question Jurisdiction.

        4.      Pursuant to 28 U.S.C. § 1331, “[t]he district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treatises of the United States.”

        5.      This action is a civil action in which Plaintiff alleges that he has been

discriminated and retaliated against in violation of 28 U.S.C. § 1981. See Compl.

        6.      Based on the foregoing, this Court has original jurisdiction over Plaintiff’s claims.

See 28 U.S.C. § 1331.

II.     This Court Has Supplemental Jurisdiction Over Plaintiff’s State Law Claims.

        7.      This Court has supplemental jurisdiction over Plaintiff state law discrimination,

retaliation, and breach of contract claims because they are so related to Plaintiff’s discrimination

and retaliation claims under 28 U.S.C. § 1981 “that they form part of the same case or

controversy under Article III of the United States Constitution.” See 28 U.S.C. 1367(a). Indeed,

Plaintiff asserts the same set of facts for all of his claims.

        8.      Thus, this case will involve the same witnesses, presentation of the same

evidence, and a determination of the same, or very similar, facts.

III.    Notice of Removal on State Court

        9.      Promptly upon the filing of this Notice of Removal, Defendants shall file a Notice

of Filing of Notice of Removal, with a copy of the Notice of Removal, and will serve a copy




                                                    2
          Case 1:20-cv-03076-APM Document 1 Filed 10/26/20 Page 3 of 3




thereof on Plaintiff, pursuant to 28 U.S.C. §1446(d). A copy of this Notice is attached hereto as

Exhibit 2.

                                               Conclusion

       10.     Based on the foregoing, this Court has original jurisdiction over this action based

on federal question jurisdiction pursuant to 28 U.S.C. § 1331. Therefore, the Court may properly

exercise jurisdiction over this lawsuit. 28 U.S.C. §1441(a).

       WHEREFORE, Defendants request that the above-described action pending against them

be removed to this Court.

Dated: October 26, 2020                              Respectfully submitted,

                                                     DISTRICT SMILES, PLLC, DR.
                                                     MARYAM SEIFI, WILLIAM POWELL,
                                                     and NINA KIMMEL


                                                     By: /s/ Karla Grossenbacher
                                                     Karla Grossenbacher (DC Bar No. 442544)
                                                     kgrossenbacher@seyfarth.com
                                                     Samantha L. Brooks (DC Bar No. 1033641)
                                                     sbrooks@seyfarth.com
                                                     SEYFARTH SHAW LLP
                                                     975 F Street, NW
                                                     Washington, DC 20004
                                                     (202) 828-3560
                                                     Fax: (202) 641-9029
                                                     Counsel for Defendants




                                                3
